the opinion of the Court was delivered by
Gordon, J.:
That, in Pennsylvania, a trust may be created for the protection of a spendthrift, lunatic, or feeble-minded child, is a proposition not now open to debate; nor is, there any more doubt about the fact that the estate limited by such trust will be protected from the grasp of creditors. Indeed, without such protection the testamentary provision would be to no purpose. In the will before us, we have a trust created by the testator for the use and. benefit of his son Levi, whom he evidently regarded as unfit to take proper care of himself, because of mental weakness, and this is, as we think, rendered obvious by the use of the word “committee” instead of trustee. Any *324doubt as to what the testator meant in the use of this word will be removed if we can consult the next succeeding clause of the will, wherein he provides: “My son Charles shall not have his share in liis hands unless he doth absolutely reform of his evil habits. If he don’t, then my executors shall petition to the court to appoint a suitable person as committee to take charge of his money in trust, and pay him the interest and so much of the principal as he may need for his support.” Here we see this word “committee” used just as it is used in our acts of Assembly providing for the appointment of trustees for the care of the person and estates of lunatics and habitual drunkards, and as the language is similar, mutatis mutandis, with that used in the preceding clause when providing for Levi, we are not left in doubt as to the testator’s intention, and this without reference to the proof adduced on the trial, including the finding of the inquest of lunacy. It is true that he did not make a strictly proper use of tile word “committee,” in that it properly designates an officer of the court appointed to take chai’ge of and administer the estate of one non compos mentis, or of a drunkard; nevertheless, his intention could not have been better expressed by the most skillful paraphrase. He seems to have known that when the court appointed such an officer, the estate which would thereupon go into his hands would not only be put beyond the reach of the cestui que use, but also beyond the reach of subsequent creditors. He knew that in such case the property of the use party could only be appropriated, interest and principal, for the maintenance of such party. But that he designed by his will to effect the very same disposition as to Levi, seems to us very clear, inasmuch as he uses the very same language in the one case as in the other. If Charles does not reform, application is to be made to the court for the appointment of a committee “to take charge of his money in trust, and pay him the interest and so much of the principal that he may need for his support.” But as to Levi, he being in such a mental condition that improvement cannot be expected, he provides for him at once, and directs that his son George shall act as his committee “to take care of all his money, and pay him the interest and so much of the principal that will give him a comfortable support.” As we must in the one case understand that the interest is not to go to the donee absolutely, but to be appropriated to his support, so must we understand in the other also, otherwise we will be giving a different interpretation to the same language, *325which it is not proper for us to do. It is to no purpose to attempt to liken this case to Park v. Matthews, 12 Ca., 28, and The Trust Company v. Chambers, 10 Wr., 485, and to say that the bequest was of the interest absolutely to Levi, and, therefore, attachable by his creditors: for here, as we have just shown, the expressed intention is the support of the donee, and for that purpose both principal and interest are to be used. To the mind of the testator it was certain that the whole interest would be required for that purpose, and perhaps part of the principal, but until this interest had been consumed in.the support intended, nothing else could be appropriated to that end. We think it does not at all accord with the testator’s design to hold that the trustee must take care that no more of the principal is expended than, with the interest, will furnish a comfortable support for the cestui que tese, and yet that that interest must, nevertheless, be paid over to him without regard to the use which he is going to make of it. The result of such a construction would be that the principal of the bequest must alone be used for the purpose of maintenance, because, if the interest could be squandered or attached by creditors, there would be nothing else left for that purpose. This, however, seems so foreign to the testator’s intention that we cannot adopt it as the true construction of his will. He evidently designed that his bountjr should be so used as to provide the necessaries of life for as long a time as possible to his feeble-minded son, and we cannot consent to have a design so proper and benignant defeated, even though the interests of a tona fide creditor might be thereby advanced.
The judgment of the court below is reversed.